Defendant presents ten assigned errors. However, his brief contains nothing more than a list of the proposed errors. He has failed to comply with App. R. 12(A), which requires an appellant to brief and argue each assigned error separately. Therefore, we summarily reject the defendant's appeal. Further, pursuant to App. R. 23, we direct that appellant shall pay appellee $100 toward appellee's attorney fees in defending a frivolous appeal.
Judgment accordingly.
NAHRA, C.J., and ANN MCMANAMON, J., concur.